The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order denying application to restrain the board of elections of the city of New York from printing the name of Albert D. Sehanzer as a candidate for justice of the Municipal Court, Eighth Municipal District, Borough of Brooklyn, City of New York, upon the official ballots to be used for the election of persons to party positions in the Democratic party at the primary election to be held on the 19th day of September, 1939, and to invalidate and declare null and void the designating petitions heretofore filed on behalf of such candidate, affirmed, without costs. No opinion. Hagarty, Johnston, Adel and Close, JJ., concur.